In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                        No. 15-132V
                                   Filed: January 27, 2016

*************************                                UNPUBLISHED
MADELINE MOORMAN,                         *
                                          *              Special Master Hamilton-Fieldman
                     Petitioner,          *
                                          *
v.                                        *              Attorneys’ Fees and Costs;
                                          *              Reasonable Amount Requested to
SECRETARY OF HEALTH                       *              which Respondent Does Not Object.
AND HUMAN SERVICES,                       *
                                          *
                     Respondent.          *
*************************
Larry D. Wright, Wright & Fisher, LLC, Kansas City, MO, for Petitioner.
Debra A. Begley, United States Department of Justice, Washington, DC, for Respondent.

                                           DECISION1

        On February 9, 2015, Madeline Moorman (“Petitioner”) filed a petition for compensation
under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 et seq. (2006)
(“Vaccine Act”). Petitioner alleged that she suffers from “constant debilitating headaches;
chronic fatigue; depression” as a result of the Human Papillomavirus (“HPV”) vaccinations,
more specifically Gardasil vaccinations, she received on February 3, 2012 and April 2, 2012.
Petition (“Pet”) at 1-5. On November 6, 2015, the undersigned issued a decision dismissing the
petition.

       On January 22, 2016, the parties filed a Stipulation of Facts Concerning Attorneys’ Fees
and Costs. Pursuant to their Stipulation, the parties have agreed to an award of $12,020.47 in
attorneys’ fees and costs. In accordance with General Order Number 9, Petitioner’s counsel
represents that Petitioner incurred $400.00 in litigation costs.


1
 Because this unpublished decision contains a reasoned explanation for the action in this case,
the undersigned intends to post this decision on the United States Court of Federal Claims’
website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 and note (2006)). In accordance with
Vaccine Rule 18(b), a party has 14 days to identify and move to delete medical or other
information, that satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule
requirement, a motion for redaction must include a proposed redacted decision. If, upon review,
the undersigned agrees that the identified material fits within the requirements of that provision,
such material will be deleted from public access.
        The undersigned finds that this petition was brought in good faith and that there existed a
reasonable basis for the claim. Therefore, an award for fees and costs is appropriate, pursuant to
42 U.S.C. § 300aa-15(b) and (e)(1). Further, the proposed amount seems reasonable and
appropriate.

Accordingly, the undersigned hereby awards:

           A. Payment in the form of a check payable jointly to Petitioner and her
              attorney, Larry D. Wright, in the amount of $12,020.47, for all attorneys’
              fees and costs, and

           B. Payment in the form of a check payable to Petitioner in the amount of
              $400.00, for Petitioner’s personal litigation costs.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.2

       IT IS SO ORDERED.

                                             s/ Lisa Hamilton-Fieldman
                                             Lisa Hamilton-Fieldman
                                             Special Master




2
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.




                                                2